DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 04 November 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2, 4 and 7: the language “upper”, “lower”, “downwardly” and “upwardly” are indefinite, as the language can be interpreted as a constant direction with respect to the 

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (U.S. Patent 3,843,080) in view of Thompson (U.S. Patent 6,240,697).  

Claims 1 and 10: Imai discloses a cast in place anchor assembly for securement to metal decking in a concrete structure (see Fig. 4), the assembly comprising: 
an elongate threaded anchor (Fig. 1: 1) including a head (as shown) at a first end and an externally threaded portion (1b); and 
a connection sleeve (4), the connection sleeve being internally threaded (see 4a) for threadably receiving the 
Imai does not disclose the suspension plate or its specifics.  Thompson teaches that it is known in the art to incorporate suspension plates (Figs. 1-3: 13) with anchors.  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a plate to provide additional depth of securing for the threaded fastener in the concrete.  The obvious combination of the prior art results in the suspension plate including a sleeve opening (Thompson: through which 11 and 25 pass); wherein the sleeve opening is sized to receive the external locking portion so that the external locking portion is lockably securable to the connection sleeve in the sleeve opening via the flexible securement portion (as shown in Imai and would be the result as rendered obvious by Thompson; and 
wherein the flexible securement portion has a flexible locking member (an individual leg) which has a first radius which is larger than the sleeve opening and which flexes to a smaller radius during -7-ATTORNEY DOCKET NO. TN2019-11411insertion of the connection sleeve into the sleeve opening and which flexes back to a size larger than the sleeve opening upon a complete insertion to lock the claim 10, the obvious modification of the prior art as explained above, provides the in situ method of use of the claimed invention.  

Claim 2: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the flexible securement portion includes an upper axial end (“A” from attached Fig. 2 from Imai below; applicant should respectfully note that, using the broadest reasonable interpretation in light of applicant’s specification, “upper” and “lower” are not limited to geographically relative positions) and a lower axial end (“B” below) and the lower axial end includes a taper (it tapers from the lower end toward the upper end).    




[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    122
    156
    media_image1.png
    Greyscale

Portion of Figure 2 from Imai

Claim 3: the obvious modification of the prior art provides the cast in place anchor assembly of claim 2, wherein the taper includes a portion having a radius that is smaller than a radius of the sleeve opening a portion that is larger than the sleeve opening (as would be the result as disclosed in Imai: Col. 1, lines 60-65).  

Claim 4: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the flexible securement portion includes an upper axial end (proximate “A” above; see above for the interpretation of “upper” and “lower”) and a lower axial end (proximate “B” above) 

Claim 5: the obvious modification of the prior art provides the cast in place anchor assembly of claim 4, wherein the legs include a taper (as shown they taper from the lower end in the direction of the upper end) and wherein the taper includes a portion having a radius that is smaller than a radius of the sleeve (where the legs join portion 4) opening and a portion that is larger than the sleeve opening (the distal ends of 4b).  

-8-ATTORNEY DOCKET NO. TN2019-11411	Claim 6: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the flexible securement portion includes a plurality of legs (4b) that flex radially inward to allow passage of a lower axial end (“B” above; see above for explanation of “lower” and “upper) of the connection sleeve through the sleeve opening and then flexes radially outward to trap the sleeve opening to secure the connection sleeve to the suspension plate (see Imai: Col. 1, lines 60-65).  

Claim 7: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the 

Claim 8: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein the stop wall, the side wall and the snap wall engage the suspension plate at the sleeve opening to secure the connection sleeve to the suspension plate (as rendered obvious, this would be the natural result, interpreting “engage” using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 9: the obvious modification of the prior art provides the cast in place anchor assembly of claim 1, wherein when assembled, the elongate threaded anchor is perpendicular to the suspension plate (as shown, generally).  
-9-ATTORNEY DOCKET NO. TN2019-11411	

-10-ATTORNEY DOCKET NO. TN2019-11411
Claim 12: the obvious modification of the prior art provides the method of assembly of claim 10, wherein the secured to the sleeve opening is a securement by snapping or by threading the connection sleeve into the sleeve opening (a snap action occurs as provided in Imai).  

Claim 13: the obvious modification of the prior art provides the method of assembly of claim 10, except further comprising the steps of storing multiple elongate threaded anchors in a container so that their longitudinal axed are generally parallel and storing multiple suspension plates such that their longitudinal axes are generally parallel.  The examiner takes Official notice that packing materials in such a manner is well known in the art.  One having ordinary skill in the art would have the particular configuration in order to minimize the storage footprint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Sarver (U.S. Publication 2002/0066252), Jung (U.S. Publication 2016/0032957), Knodel (U.S. Patent 4,908,089), Noce (U.S. Patent 8,267,628) and McSherry (U.S. Patent 4,118,910).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649